UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                    June 27, 2006

                                       Before

                     Hon. KENNETH F. RIPPLE, Circuit Judge

                     Hon. ILANA DIAMOND ROVNER, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

No. 05-2484

UNITED STATES OF AMERICA,                     Appeal from the United States District
         Plaintiff-Appellee,                  Court for the Eastern District of
                                              Wisconsin.

              v.                              No. 03 CR 276

NICHOLAS GRIGG,                               J.P. Stadtmueller,
         Defendant-Appellant.                 Judge.



                                       ORDER

       Nicholas Grigg appealed his sentence of 37 months’ imprisonment for possessing
computer video and image files that depicted minors engaging in sexually explicit
activity, 18 U.S.C. § 2252(a)(4)(B). He contended that the district court mispprehended
its authority, post-United States v. Booker, 543 U.S. 220 (2005), to depart from the
sentencing range recommended by the Sentencing Guidelines. We ordered a limited
remand under United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), to inquire
whether the district court understood that it was not bound by the Guidelines. United
States v. Grigg, 442 F.3d 471, 565-66 (7th Cir. 2006). The district court replied that it
was not mistaken about the advisory nature of the Guidelines under the post-Booker
advisory regime.
No. 05-2484                                                                  Page 2

       Mr. Grigg now contends that his sentence is unreasonable because the district
court did not consider adequately that his bipolar disorder had influenced significantly
his behavior and that he had made significant progress with his medication plan for the
treatment of the disorder.

      Mr. Grigg’s sentence is presumptively reasonable because it falls within the
properly calculated guideline range (indeed it is at the lowest end of the of 37 to 46
months’ imprisonment range). See United States v. Lange, 445 F.3d 983, 987 (7th Cir.
2006) (citing United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005)). Moreover,
Mr. Grigg has not shown that the sentence is unreasonable under the factors outlined in
18 U.S.C. § 3553(a). The record shows that the district court did take into account Mr.
Grigg’s mental health; the court simply did not give this factor as much weight as Mr.
Grigg desired. See United States v. Baker, 445 F.3d 987, 991-92 (7th Cir. 2006) (citing
United States v. Ortiz, 431 F.3d 1035, 1042-43 (7th Cir. 2005)).

      Accordingly, we must conclude that the sentence imposed by the district court is
reasonable. The judgment of the district court is affirmed.

                                                                            AFFIRMED